Title: To Alexander Hamilton from Stephen Higginson, 26 July 1793
From: Higginson, Stephen
To: Hamilton, Alexander



Boston July 26. 1793
Dr Sir

We have here our french party & french politics as well as you; & they are taking measures here, as well as with you, to bring us to a serious point. They mean, I am satisfied, to force a decission on the Question of their right to fit out Privateers, to originate new expeditions in our ports to cruise on their Enemy. From the conduct & observations of the Consul here, & what We learn to be the language & conduct of the ministers in Phila., there is strong reason to believe, that it is part of a System of policy toward us which these people are directed to pursue. They will try how far they can use us to their purpose without coming to points. They will then push us to a decission that shall leave them at option to part from us or not as they may think best, & on such ground as will appear decent abroad, & not compel their partizans here to desert them. Such is my View of french politics at this moment, relative to the united States.
This is a critical period in Our Affairs. We have a narrow & difficult pass to go through; & the longer it is delayed the greater will be the danger, in my Opinion. It is asked by Demagogues, why do Individuals or Classes of men interfere, who have no authority to interpret Treaties, not even for themselves as a rule of Conduct? If Government, or those whose Duty it is, think the right claimed by the french is not founded, & against Treaty, the Laws of nations & our interest, The proper Officers would appear & the exercise of the right be prohibited. Such Observations have weight, & many good men, who well intend & who will support Government in the execution of Laws, are much perplexed & made to waver.
In this State there is but one Opinion except in this Town, here dwell all the Seditious & desperate; & here We have lately had to combat & to subdue them, both in a Meeting of the Trade & of the Town. It was a good opening to give a full approbation of the late proclamation, & to get the Citizens pledged in favour of neutrality & the measures of government, & to excite similar feelings & Votes in other Towns. I expect We shall have in this way the voice of a large part of the State, perhaps above a hundred Towns.
These proceedings you will see in the papers, but not the Effects yet.
I offer you these facts & observations, as matter of information, which may or may not be useful. To Judge from the State of things here, the sooner We come to the touchy points, which seem to arise out of our Case & not ⟨to⟩ be avoided, the better it will be. Let us take Our Stand on clear ground, or the best which our case will admit, seems to be here the general language. But here We see in part only, & may not know of difficulties which perplex Government.
Pacificus is operating here without interruption. Our Patriots, though pressed to enter the field, dare not venture on more than Street harangues. I am pledged to meet Dr. Jarvis, the Bell Wether of the flock, either in public discussion in person or upon paper, whenever he shall notify the intention of making a formal attack.
If there is a clear line of distinction, founded in reason & upon Treaty, between the refitting &c of prizes & privateers, as I suppose, & the originating new Armaments in Our ports, it will be very happy for us here to have it drawn. We have so many people who have been in the habit of privateering, who are now hungry & enterprising, & who have many facilities to engage in that business, it will be very difficult to restrain them from being concerned in the Vessels fitted out & perhaps from going in person. In such cases the incitement will be so strong, & the means of covering themselves under french names &c. so easy, that the Evil may extend very far, & many of our Citizens be seduced from their Duty.
I am respectfully Sir your hum Serv

Stephen Higginson

